Citation Nr: 0304887	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-17 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for a back disability.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD) will 
be addressed in a future decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
December 1971.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO denied entitlement 
to service connection for a back disability and PTSD.  

In March 2002 the veteran and his spouse provided oral 
testimony at a personal hearing by videoconference before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

In May 2002 the RO granted entitlement to service connection 
for PTSD with assignment of a 10 percent evaluation.

The Board undertook internal development of the veteran's 
claims in December of December 2002.  He and his 
representative were notified of the development.  Additional 
evidence was submitted by the veteran and associated with the 
claims file.

The Board is undertaking additional development on the claim 
of entitlement an initial evaluation in excess of 10 percent 
for PTSD, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing the issue.


FINDING OF FACT

The probative, competent medical evidence establishes that a 
back disability is linked to service.


CONCLUSION OF LAW

A back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(a) 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel records reveal that the veteran was a 
medical specialist.  It was confirmed that he had a period of 
service in the Republic of Vietnam as a combat medic.

A report of medical examination dated in September 1967, and 
completed at the time of the veteran's induction into 
service, shows that upon clinical evaluation, his spine and 
other musculoskeletal system were normal.  A clinical record 
of the same date shows it was determined that the veteran had 
asymptomatic scoliosis of the lumbar spine.  He had full 
range of motion.  The associated report of medical history 
completed by the veteran on the same date shows that he 
indicated he had never experienced recurrent back pain.

A report of medical examination dated in November 1971, shows 
that clinical evaluation of the spine and other 
musculoskeletal system did not have abnormal findings.  The 
associated report of medical history completed by the veteran 
on the same date shows that he indicated he had never 
experienced recurrent back pain.

A VA examination report dated in December 1984 shows that the 
musculoskeletal system had 5/5 strength throughout the upper 
and lower extremities with a normal range of motion and tone.  
There was no diagnosis associated with a back disability.

A VA medical record dated in August 1991 shows that the 
veteran was involved in a motor vehicle accident.  He 
reported posterior cervical pain, stiffness and headaches.  
The diagnosis was cervical strain.

A private hospital treatment record dated in September 1991 
shows that the veteran was treated following a motor vehicle 
accident three weeks earlier.  The impression was herniated 
nucleus pulposus at L5-S1 to the right; subligamentous 
herniation of disk to the right at L4-5; and desiccation at 
L4-5 disk.

VA outpatient treatment records dated from September 1991 to 
January 1992 show that the veteran reported continued 
cervical back pain and headaches.

Private outpatient treatment records dated from June 1992 to 
March 1993 show that the veteran was treated for chronic 
myofascial back pain with underlying lumbar radiculopathy and 
for a herniated lumbar disk.

A VA examination report dated in April 1997 shows that the 
veteran reported low back pain which he described as burning, 
sharp, and radiating down the left leg from the lateral 
aspect to his toes.  He reported that in 1969 or 1970, while 
serving in Vietnam, a helicopter autojirrated making a hard 
landing, and he subsequently developed back pain, which had 
continued intermittently since then.  The diagnosis was 
thoraco-lumbar spine scoliosis, with limitation of motion and 
discomfort, and degenerative joint disease on X-ray.

A private medical record dated in December 1997 shows that 
the veteran had a diagnosis of moderately severe scoliosis.  
A private examination report, also dated in December 1997, 
shows that he reporting being diagnosed with scoliosis while 
in the Army and that he experienced low back pain secondary 
to his scoliosis.  The impression was low back pain which was 
probably low back strain.

In a letter to the RO dated in August 1998, the veteran 
asserted that he injured his lower back as a result of 
carrying wounded soldiers during his period of service in 
Vietnam as a combat medic.

A lay statement from JAM dated in August 1998 shows that the 
veteran's "back attacks" were monthly in frequency.

A lay statement from VLS, the veteran's sister, dated in 
September 1998 shows that she knew the veteran to have had a 
bad back during and after the service.

A lay statement from BEY, the veteran's mother-in-law, dated 
in September 1998, shows that she was aware of the veteran's 
back problems since he was discharged from the service, and 
that she was not aware of any back problems prior to his 
period of service.  She also asserted that over the years, 
she had known the veteran to have undergone treatment on 
various occasions for symptoms associated with his back 
disability.

A lay statement from TAP, a friend of the veteran, dated in 
September 1998, shows he indicated having known the veteran 
since 1972, and that he had back problems as long as he had 
known him.  It was also noted that the veteran had to give up 
a promising position of employment with a grocery store 
distribution warehouse as a result of his back problems.

In a letter to the RO dated in September 1998, the veteran 
asserted that he had a back disability that was the result of 
his period of service as a combat medic.  In support of his 
argument, the veteran included an illustration titled "These 
drawings are from the mentally impaired" wherein he 
portrayed himself carrying a 300 pound patient on a 
stretcher, carrying a 75 pound single strap duffel bag around 
the world several times, and marching or running with a 50 
pound back pack.

A lay statement from DLB, a friend of the veteran, dated in 
October 1998, shows that he indicated having known the 
veteran since 1972, and that he had back problems as long as 
he had known him.  It was also noted that the veteran had 
excessive absences from his work due to his back problems.

A VA medical record dated in September 1999 shows that the 
chief of staff of the Denver, Colorado, VA Medical Center had 
no opinion as to whether it was possible for the veteran to 
have a current back disability that was associated with his 
period of active service.

A VA outpatient treatment record dated in June 2000 shows 
that the veteran had low back pain likely mainly due to 
scoliosis for which he needed rehabilitation evaluation for 
any kind of mechanical intervention to minimize the need for 
chronic narcotics.  

A lay statement from WWO dated in January 2000 from the 
company commander of the veteran in 1969 to 1970, shows it 
was recalled that the company had to medevac 17 wounded 
soldiers and carry 3 or 4 others to their medic station.

In his July 2002 videoconference testimony before the 
undersigned Veterans Law Judge, the veteran asserted that 
during his period of active service, he sustained a strained 
back from a helicopter crash on a location in a hard landing.  
He also suggested straining his back by hauling people either 
with or without a stretcher, moving people in beds to give 
them bed baths in his duty as a combat medic.  He indicated 
that since he was a medic, he treated his symptoms himself 
with the use of either APC's or Darvon and never went to sick 
call for it.  He added that the problems with his back 
continued for 30 to 35 years and that his ability to retain 
employment had been adversely affected as a result.

A VA examination report dated in January 2003 shows that the 
veteran's entire claims folder was reviewed in conjunction 
with the examination.  It was reported that the veteran 
entered service without back symptoms.  At his induction 
physical, a moderate asymptomatic lumbar levoscoliosis was 
diagnosed.  He reported that he began having symptoms in the 
low back while in service, which were secondary to repetitive 
heavy carrying and lifting.  One episode he remembered was 
that of a helicopter crash, which he asserted contributed to 
his symptoms.  He indicated that he had ongoing back pain 
during service which was mild to moderate and chronic.


Subsequent to service, he was involved in a motor vehicle 
accident in 1991.  He reported a ruptured disk in the lumbar 
spine and ongoing low back difficulties for many years.  He 
denied any surgeries or injections.  X-rays conducted in 1997 
were consistent with lumbar scoliosis and degenerative joint 
disease of the lumbar spine.  His current complaints included 
low back pain with stiffness, soreness, and difficulty 
bending, lifting or carrying.  The diagnosis was degenerative 
disc disease, degenerative joint disease, and underlying 
scoliosis of the lumbosacral spine with motion loss and pain.

The examiner opined that the current lumbar condition was the 
result of several factors, one being the strain and stresses 
of his time in the military, the lifting and carrying as 
described above, and the helicopter crash.  Some of his 
symptoms were also secondary to his motor vehicle accident 
that probably exacerbated the underlying condition.  The 
disability from this condition was described as moderate.  
The examiner added that he could not distinguish the symptoms 
the veteran suffered from now with his service-connected 
cumulative trauma to his spine from the August 1991 motor 
vehicle accident.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
CAVC has also reiterated that alternatively, either or both 
of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology and (c) medical or 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 418, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
grant.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Denver, 
Colorado VA Medical Center, and private medical records from 
the Columbine Physicians Group of Lakewood, Colorado; 
Community Hospital; GCR, MD; and JFY, MD.  The treatment 
records, including examination reports, have been obtained 
from the respective facilities and have been associated with 
the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.  The RO has 
associated the service medical records with the claims file.  
The RO has also associated with the claims file lay 
statements submitted on the veteran's behalf from JAM, BEY, 
VLS, DLB, TAP and WWO.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA in June 2001.  
As such, the veteran is not prejudiced by the Board's 
consideration of his claims pursuant to this new law.  As set 
forth above, VA has met all obligations to the veteran under 
this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim not only by letter 
notifying him of the VCAA in June 2001, but also by letter 
dated in December 1996, and through issuance of rating 
decisions, statement and supplemental statements of the case, 
and associated correspondence.  More specifically, the RO has 
advised the veteran to submit evidence in support of his 
claim.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed him on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

Furthermore, there is no need for a file medical opinion. In 
this regard, the Board notes that the claims file already 
contain competent medical opinions specifically addressing 
the claimed disabilities at issue.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist and the 
duty to notify has changed during the course of the appeal, 
and has considered the applicability of Bernard v. Brown, 4 
Vet. App. 384 (1993).


In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced in any denials of 
those opportunities.

The Board finds no prejudice to the veteran in proceeding 
with his claim at this time because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duty to notify 
and the duty to assist.  Bernard, 4 Vet. App. at 393-394.

There is no known additional evidence claimed by the veteran 
to exist which would assist him in substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran testified 
at a personal videoconference hearing before the undersigned 
Veterans Law Judge in July 2002.

In any event, any deficiency in the duties to notify and to 
assist are harmless in nature since, as will be seen in the 
discussions below, the Board is granting the benefit sought 
on appeal.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The veteran asserts that he has a back disability which first 
became manifested  during his period of active service.  

In his July 2002 testimony, he indicated that he injured his 
back in a hard helicopter landing, and from hauling people 
either with or without a stretcher and moving people in beds 
to give them bed baths in his duty as a combat medic during 
his period of active service.  He also indicated that since 
he was a medic, he treated his symptoms himself with the use 
of either APC's or Darvon and never went to sick call.  

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran 
is entitled to service connection for a disorder present in 
service unless the disorder was noted in an examination 
report at the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was aggravated by it.  See Junstrom v. 
Brown, 6 Vet. App. 264, 266 (1994); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's induction examination report dated in September 
1967 is silent as to a history of a back disability.  
However, there was the attached clinical record which 
determined that the veteran had asymptomatic scoliosis of the 
lumbar spine with full range of motion.  As the evidence 
shows that the scoliosis was asymptomatic, he is presumed to 
have been in sound condition.  38 U.S.C.A. § 1111 (West 
2002).

In this case, the veteran's service medical records are 
negative for any evidence of a back injury or symptoms 
associated with a back disability during his period of active 
service.  His separation examination report dated in November 
1971 was entirely silent as to his having experienced 
symptoms associated with a back disability during his period 
of active service.

Subsequent to service, there is evidence of a motor vehicle 
accident in September 1991, at which time the veteran was 
noted to have sustained an injury to his back.  Treatment 
records which followed referred to follow-up treatment for 
symptoms associated with residual back injury.

In the VA examination report in April 1997, the veteran 
reported that his back symptoms had been manifested during 
his period of active service when he had been involved in a 
helicopter accident.  Similarly, medical treatment records 
dated from December 1997 to June 2000 all show that the 
veteran related his current symptomatology to his period of 
active service.

In support of his claim, the veteran submitted numerous lay 
statements which suggested that he had been known to have 
back difficulties which existed prior to his 1991 motor 
vehicle accident.  Most of the statements dated the back 
symptoms to as early as 1972.  A lay statement from the 
veteran's company commander in Vietnam suggests that the unit 
was responsible for carrying injured soldiers to a medic 
station.

Although the veteran did not have symptoms associated with a 
back disability during his period of active service, nor did 
he have a diagnosis of a back disability until several years 
following his separation therefrom, the Board finds that the 
January 2003 opinion of the VA examiner is probative of a 
causal relationship between the current lumbar disability 
having been the result of several factors, one being the 
strain and stresses of his time in the military, the lifting 
and carrying as described above, and the helicopter crash.  
Although some of the symptoms were also secondary to his 
motor vehicle accident that probably exacerbated the 
underlying condition, the examiner concluded that the 
veteran's current symptoms could not be distinguished from 
the service-connected cumulative trauma to the spine and from 
the August 1991 motor vehicle accident.

In other words, the probative, competent medical evidence or 
authority of record links the veteran currently diagnosed low 
back disorder to his period of service.  

There is no probative, competent medical opinion to the 
contrary.  Under such circumstances, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for a back disorder.


ORDER

Entitlement to service connection for a back disability is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

